Citation Nr: 1540407	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for heart condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Adam R. Luck


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1983, with periods of active duty for training (ACDUTRA) with the New Mexico Army National Guard (National Guard) from June 4, 1994 to June 18, 1994, December 22, 2002 to December 24, 2002, and April 21, 2003 to April 30, 2003.

These matters come before the Board of Veteran's Appeals (Board) on appeal of a February 2011 rating decision denying entitlement to service connection for heart condition, and a February 2014 rating decision denying service connection for bilateral hearing loss and tinnitus.

The Board notes that the Veteran's representative submitted a brief in September 2014, in which he argues that the RO mischaracterized the Veteran's claim as one for service connection, rather than as a claim for compensation under 38 U.S.C.A. § 1151.  To the extent that the Veteran is alleging he received inadequate or inappropriate medical treatment during his active duty service, that allegation does not constitute a claim over which the VA has jurisdiction since the Veteran did not receive his examination at a VA facility.  Rather, the Veteran must bring his claim against the service department that failed to treat him, in this case, the New Mexico Army National Guard.  Consequently, the only issue on appeal with regard to the Veteran's heart condition is entitlement to service connection under the provisions of 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303 (2015).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed decision dated in May 2005, the RO denied a claim for entitlement to service connection for anterior and inferior myocardial infarction and implanted defibrillator, on the basis that there was no evidence of disease or injury incurred during active service.

2.  The evidence received since the RO's May 2005 decision is new, but is not material as it does not raise a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for heart condition.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service connection for anterior and inferior myocardial infarction and implanted defibrillator is final and binding.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been submitted and the Veteran's claim for entitlement to service connection for heart condition is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for myocardial infarction and implanted defibrillator was denied in a May 2005 rating decision on the basis that there was no evidence of a disease or injury incurred during active service.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The May 2005 rating decision denied service connection for myocardial infarction and implanted defibrillator on the basis that the Veteran's heart condition was not incurred during active service.  Therefore, in this case, new and material evidence would consist of evidence that the Veteran's current heart condition was incurred during his period of ACDUTRA.

At the time of the May 2005 rating decision, the evidence of record included the Veteran's VA treatment records, private medical treatment records and some National Guard records.  The RO was unable to obtain the Veteran's complete National Guard records.  The evidence showed that the Veteran had an acute myocardial infarction on February 27, 2002, with subsequent treatment including implantation of stents, bypass surgery, and implantation of a cardiac defibrillator.  The Veteran was also diagnosed with coronary artery disease, congestive heart failure, and high cholesterol following the heart attack.  The Veteran's National Guard records showed that he had periods of ACDUTRA from December 22, 2002 to December 24, 2002, and April 21, 2003 to April 30, 2003.

Since the May 2005 rating decision, additional evidence has been presented.  Specifically, the Veteran provided National Guard records showing that he had an additional period of ACDUTRA from June 4, 1994 to June 18, 1994, and a report of medical examination conducted in conjunction with that period of service.  The Veteran also submitted a report of medical examination conducted in 1998.  The evidence does not show a period of ADCUTRA at any time during 1998.  The examinations show that the Veteran had high lipid and cholesterol levels.  The 1994 examiner also recommended a low fat diet, and that serum lipids be rechecked.  The 1998 examination also shows a hypertensive blood pressure reading.

The record also contains a letter from the Veteran's private physician, Dr. B.A., indicating that untreated hyperlipidemia and hypertension were possible/probable cause of the Veteran's heart attack.  The Veteran also submitted a May 2011 Memorandum from the Chief of Cardiology at the Albuquerque VA Medical Center, which noted the Veteran's blood lipid profile and blood pressure readings from the 1994 and 1998 examinations.  The Chief of Cardiology stated that the 1994 lab results were consistent with hyperlipemia, and the single blood pressure measurement was normal.  The Chief of Cardiology acknowledged that the 1998 blood pressure reading was hypertensive, but stated that it could not be used for making a diagnosis of hypertension or treatment decisions.

The Board finds that while all of the above evidence is new, it is not material in that it fails to show that the Veteran incurred a disease or injury during active service.  Entitlement to service connection requires a showing of a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (2014).  In the case of a claimant with a period of ACDUTRA, that period of service is only considered "active service" for purposes of VA disability benefits if a disease or injury was incurred during that time period.   38 C.F.R. § 3.6(a) (2015).

As an initial matter, the evidence does not show, nor does the Veteran contend, that he experienced his heart attack during training with the National Guard.  Rather, he asserts that the elevated cholesterol and blood lipid readings at the 1994 and 1998 examinations constitute evidence of an in-service disease or injury.  However, hyperlipidemia (i.e. high blood lipids) and high cholesterol are laboratory findings and are not a disease or injury within the meaning of applicable legislation.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Additionally, as noted by the Chief of Cardiology, the single elevated blood pressure reading at the 1998 examination, while hypertensive, is insufficient to diagnose hypertension.  Essentially, there is no evidence of a diagnosis of heart disease or other cardiovascular condition during the Veteran's two-week period of ACDUTRA in 1994.  Accordingly, the Veteran's period of ACDUTRA in 1994 is not active service for purposes of entitlement to disability benefits.

Therefore, the evidence submitted since the May 2005 rating decision fails to show that the Veteran had onset of heart disease or other heart condition during his period of ACDUTRA.  As such, the Board finds that the Veteran has not submitted new and material evidence required to reopen his claim for entitlement to service connection for heart condition.  Therefore, the Veteran's claim is not reopened and it is denied.


ORDER

As new and material has not been presented to reopen a claim of service connection for heart condition, the claim is not reopened.


REMAND

The RO issued a rating decision in February 2014 denying service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement in May 2014, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding those claims.
 
Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to entitlement to service connection for bilateral hearing loss and tinnitus.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


